DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more notches must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2019/0193213 to Omi et al. in view of U.S. PG-Pub 2008/0196865 to Miyagawa et al.
	In re claim 1, Omi discloses a thermosyphon comprising:
	an evaporator (heat exchanger (12)) fluidly coupled to a first condenser (first condenser (14));
	the first condenser being fluidly coupled to a second condenser (second condenser (15));
	wherein vapor flowing from the evaporator must pass first through the first condenser before entering the second condense. (paragraph [0046] discloses the second condenser being downstream of the first condenser.  Accordingly, the fluid must go through the upstream first condenser before proceeding downstream through the second condenser).
	Omi however fails to specifically disclose the first condenser having a plurality of fins (for example figure 3 shows the heat exchanger with two fins) with each fin having one or more notches adjacent to one or more flanges, the one or more notches forming one or more vapor flow channels through the plurality of fins.
	Miyagawa however teaches it’s known in a heat exchanger to create a flow channel through the heat exchanger by way of a plurality of fins (groove members (60)), each fin having one or more notches (groove (63)) adjacent to one or more flanges (flange portions (64)), the one or more notches forming vapor flow channels through the plurality of fins as such modifications improve the efficiency of the heat exchanger by increasing the surface area for heat transfer to occur.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the condenser of Omi to include a plurality of fins with notches and flanges as disclosed by Miyagawa as such modification increases the surface area of the heat transfer portion of the device therefore increasing the efficiency of the apparatus.
	

	
	In re claim 3, Omi in view of Miyagawa disclose the apparatus as described above including the one or more vapor flow channels are parallel. (see Miyagawa figure 3)

	In re claim 4, Omi in view of Miyagawa disclose the apparatus described above including the one or more flanges each occupy only a portion of each of the one or more fins (as seen in figures 2 and 3, the flange portions (64) are only part of the groove member (60)).
	
	In re claims 5-7, Omi in view of Miyagawa disclose the apparatus as described above including Miyagawa disclosing the plurality of fins are positioned between a first cover and a second cover to form the heat exchanger apparatus (figure 3 shows the heat exchanger having an upper tube (11) acting as a top cover and a lower tube (11) acting as a lower cover, the tubes encasing the fins as seen in figure 3.  This particular arrangement also includes the one or more flanges are positioned on each of the one or more fins proximal to the first cover (as seen in figure 3 they are proximal to both covers), and each of the one or more flow channels have two side surfaces (formed by ribs (61) and (62)) that are perpendicular to the first cover (see figure 3).

	In re claim 8, Omi in view of Miyagawa disclose the apparatus as described above including the thermosyphon operating using gravity without mechanical force. (Omi discloses the system operating by the force of gravity in paragraph [0045])

	In re claim 9, Omi in view of Miyagawa disclose the apparatus as described above, however the rejection above does not disclose the second condenser also having a plurality of fins with each fin having 
	However, this limitation merely is reciting that the first condenser and the second condenser have the same structures.  Therefore, the same reasons one would modify the first condenser of Omi with the heat exchanger disclosed by Miyagawa (to improve efficiency by increasing surface area), one skilled in the art would find it reasonable to modify the second condenser of Omi with the heat exchanger disclosed by Miyagawa as such modification would improve the efficiency of the apparatus due to the increased surface area of the heat exchange portion of the heat exchanger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PG-Pub 2013/0077245 to Gradinger et al., and U.S. Pg-Pub 2021/0368647 to Boucher et al. disclose apparatuses with similar structures and components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649